Citation Nr: 0836324	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to April 21, 2003.

2.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling from April 21, 2003.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued a 30 percent rating for 
the veteran's PTSD.  In May 2005 the RO determined that a 50 
percent rating was warranted effective April 21, 2003.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in August 2006.  A 
transcript of the veteran's  hearing has been associated with 
the record.

When the veteran's appeal was before the Board in November 
2006, the Board determined that a 70 percent evaluation was 
warranted for the period from April 21, 2003.  It denied an 
evaluation in excess of 30 percent for the period prior to 
April 21, 2003.  The veteran timely appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court).  
In a May 2008 Memorandum Decision, the Court vacated and 
remanded the appeal for further proceedings consistent with 
its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In its May 2008 Memorandum Decision, the Court determined 
that a November 2001 written statement by the veteran 
constituted a notice of disagreement with respect to RO's 
October 2001 rating decision which granted service connection 
for PTSD and assigned a 30 percent evaluation.  VA had 
previously treated the November 2001 statement as a new claim 
for increase.  The filing of a Notice of Disagreement places 
a claim in appellate status.  Therefore, a Statement of the 
Case regarding the initial evaluation of the veteran's PTSD, 
pursuant to 38 C.F.R. § 19.26, must be issued to the 
appellant.  As such, this issue must be remanded.  Manlincon 
v. West, 12 Vet. App. 239, 240- 41 (1999).

The Court has also noted the veteran's assertion that he was 
not afforded proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Further processing of the 
veteran's claim should include the issuance of any 
appropriate notice pursuant to the VCAA.

In light of the Court's May 2008 Memorandum Decision, the 
Board has determined that additional development is required 
in this case.  Accordingly, the case is REMANDED for the 
following action:

1.  Review the claims file and ensure 
that all appropriate notice pursuant to 
the VCAA has been issued to the 
veteran.  If notice is deficient, 
corrective notice should be issued.

2.  In response to the veteran's November 
2001 notice of disagreement, the RO 
should issue the appellant a statement of 
the case on the issue of the evaluation 
of PTSD pursuant to 38 C.F.R. § 19.26 
(2007).

3.  After reviewing the order of the 
court, the AOJ should determine whether 
referral for an extraschedular evaluation 
is warranted.

If upon completion of the above action the decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




